DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/4/2020 and 12/2/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Swope et al. (US 2016/0103198).
With respect to claims 1 and 11, Swope et al. discloses a wireless tag processing device, comprising: 
a wireless tag reader-writer (20) configured to communicate with a wireless tag (Fig. 1); and 
a processor (16) configured to (Fig. 1): 
acquire a first list of parameter values and a second list of parameter values (position of the coarse scan by the primary receive beams and the position of the limited scan by the secondary receive beams, the position of the primary receive beams being a first list of parameter values and the position of the secondary receive beams being a second list of parameter values) ([0042]-[0046]; Figs. 9 and 10);
control the wireless tag reader-writer to transmit a radio wave using the parameter values of the first list and acquire a first intensity of a response wave 
when at least one of the first intensities satisfies a first predetermined condition (below the threshold), select the parameter values of the first list corresponding to the highest first intensity as a parameter value (the primary receive beam at which the RSSI is a maximum) to be used by the wireless tag reader-writer (set of primary beam antennas are used to transmit radio wave using each of the parameter values of the coarse scan locations), and 
when none of the first intensities satisfy the first predetermined condition, control the wireless tag reader-writer to transmit a radio wave using each of the parameter values of the second list and acquire a second intensity of a response wave from the wireless tag for each of the parameter values of the second list and  when at least one of the second intensities satisfies a second predetermined condition, select the parameter values of the second list corresponding to the highest second intensity as the parameter value to be used by the wireless tag reader-writer (controller records the RSSI of the primary receive signal at each location of the limited scan…the location at which the RSSI is a maximum is positioned at a center of the array…the location at which 
	The method is inherent to the device.

Allowable Subject Matter
Claims 2-10 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sugiyama (US 2010/0141394) discloses a radio communication apparatus having two radio field intensity determining units. 

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868.  The examiner can normally be reached on Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUEZU ELLIS/Primary Examiner, Art Unit 2876